DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group C in the reply filed on 12/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 4, Claim 4 is rejected as the scope of what is being claimed is unclear. Claim 4 contains two categories of subject matter (machine and composition of matter, see 101 rejection below), and it is unclear which of the two the Applicant is trying to claim, as Applicant is unable to claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) do not fall within one of the four categories of patent eligible subject matter because Claim 4 contains more than one category of subject matter, as it contains both a machine (the balloon catheter system) and a composition of matter (light scattering particles), see In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952) (“there is no patentable combination between a device and the material upon which it works”). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 20110257641 awarded to Hastings et al, hereinafter Hastings. 
Regarding Claim 1, Hastings teaches a light treatment system (title), comprising: a probe (abstract) configured to be inserted into a bladder (Give the interpretation under 112(f) above, this language is intended use. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim), the probe including an optical fiber configured to propagate light (abstract), and a light emitter that is provided at a distal end of the optical fiber, the light emitter being configured to emit the light (abstract); and a balloon catheter into which the probe is inserted, the balloon catheter being configured to be inserted into the bladder, the balloon catheter including a distal end portion that is to be dilated in the bladder (Para. 0022), a wall configured to divide inside of the distal end portion into two regions (see annotation of Fig. 12, either support dividing tip 95 into two segments), and a reflector configured to reflect the light emitted by the light emitter (TIR prism 85), the reflector being provided on a surface of the wall (Fig. 12), the surface facing a region of the two regions, the region being where the light emitter is positioned (Fig. 12). 


    PNG
    media_image1.png
    280
    503
    media_image1.png
    Greyscale
Annotation of Fig. 12

Regarding Claim 2, Hastings teaches the light treatment system according to Claim 1, wherein the reflector is higher in reflectivity than an inner surface of the distal end portion (Fig. 12 shows light being redirected by the reflector in an entirely new direction).

Regarding Claim 3, Hastings teaches the light treatment system according to Claim 1, wherein the reflector is provided along a part of an inner surface of the distal end portion (Fig. 12 showing TIR prism touching surface of inside supports).

Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 20130035556 awarded to Kalser et al, hereinafter Kalser.
Regarding Claim 4, Kalser teaches a light treatment system (abstract), comprising: a probe configured to be inserted into a bladder (abstract), the probe including an optical fiber configured to propagate light (Para. 0075), and a light emitter that is provided at a distal end of the optical fiber, the light emitter being configured to emit the light (Fig. 12, distal end of fiber optic 202); and a balloon catheter into which the probe is inserted (abstract), the balloon catheter being configured to be inserted into the bladder (abstract), the balloon catheter including a distal end portion that is to be dilated in the bladder (Fig. 12) and a wall configured to divide inside of the distal end portion into two regions (wall created by drainage assembly 150), the wall having a total reflection surface facing a region of the two regions, the region being opposite to another region of the two regions (Fig. 12, reflective surface 210), the other region being where the light emitter is positioned (Fig 12, distal end of fiber optic 202); and a liquid including light scattering particles and filling the other of the two regions, the other region being were the light emitter is positioned (Para. 137, Fig. 12, the light scattering particles in the fluid is intended use, as the system is capable of inflating the balloon 110 with fluid. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim). 
If Applicant disagrees on the intended use argument above, see 103 rejection below.

Regarding Claim 5, Kalser teaches a balloon catheter into which a probe is inserted (abstract) and that is to be inserted into a bladder (abstract), the probe including an optical fiber configured to propagate light (Para. 0075), and a light emitter that is provided at a distal end of the optical fiber, the light emitter being configured to emit the light (Fig. 17, Para. 0169, illuminator 206a), the balloon catheter comprising: a distal end portion that is to be dilated in the bladder (abstract); a wall configured to divide inside of the distal end portion into two regions (wall created by drainage assembly 150); and a reflector configured to reflect the light emitted by the light emitter, the reflector being provided on a surface of the wall (Fig. 12, Fig. 17, Para. 0169, “To make sure that a majority of the illumination is directed proximally, the balloon 110 is, in this fifth embodiment, provided with the hemispherical reflector 210 similar to that shown FIG. 12 (but not shown in FIG. 17). It is noted that the hollow structure of the illuminating device 200 allows for virtually unhindered passage of the fluid that is to be .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20130035556 awarded to Kalser et al, hereinafter Kalser, in view of U.S. Patent Publication 20160213945 awarded to Burwell et al, hereinafter Burwell.
Regarding Claim 4, Kalser teaches a light treatment system (abstract), comprising: a probe configured to be inserted into a bladder (abstract), the probe including an optical fiber configured to propagate light (Para. 0075), and a light emitter that is provided at a distal end of the optical fiber, the light emitter being configured to emit the light (Fig. 12, distal end of fiber optic 202); and a balloon catheter into which the probe is inserted (abstract), the balloon catheter being configured to be inserted into the bladder (abstract), the balloon catheter including a distal end portion that is to be dilated in the bladder (Fig. 12) and a wall configured to divide inside of the distal end portion into two regions (wall created by drainage assembly 150), the wall having a total reflection surface facing a region of the two regions, the region being opposite to another region of the two regions (Fig. 12, reflective surface 210), the other region being where the light emitter is positioned (Fig 12, distal end of fiber optic 202); Kalser does not teach a liquid including light scattering particles and filling the other of the two regions, the other region being were the light emitter is positioned.
However, in the art of light therapy balloon catheters, Burwell teaches the usage of a liquid containing light scattering particles to fill a balloon catheter and scatter light onto a treatment area (Para. 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalser by Burwell, i.e. by swapping the balloon liquid of Kalser for the 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 
/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792